Case 4:20-cv-12002-MFL-EAS ECF No. 12 filed 08/10/20        PageID.355   Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN


BESTWAY INFLATABLES &
MATERIAL CORP.,

        Plaintiff,                                         Case No. 20-cv-12002
                                                           Hon. Matthew F. Leitman
v

JOHN/JANE DOE 1-10,

        Defendants.


        ORDER (1) GRANTING PRELIMINARY INJUNCTION, (2)
      PROHIBITING DISPOSITION OF ASSETS, AND (3) ORDERING
                    IMMEDIATE DISCOVERY

        THIS MATTER comes before the Court on August 10, 2020 upon the Motion

(ECF No. 2) of Plaintiff BESTWAY INFLATABLES & MATERIAL CORP.

(“Bestway”). The Court having read Plaintiff’s Motion, Supplement (ECF No. 9)

and Verified Complaint (ECF No. 1), and being fully advised in the premises:

        THE COURT FINDS THAT:

        A.      On July 28, 2020, the Court entered an “Order (1) Granting Temporary

Restraining Order, (2) Scheduling Preliminary Injunction Hearing, (3) Prohibiting

Disposition of Assets, (4) Ordering Immediate Discovery.” (ECF No. 6, “TRO”).

Among other things, the TRO prohibited the continued operation of websites that

infringed on one or more of Bestway’s trademarks.



4815-6190-5095 v1 [81610-1078]
Case 4:20-cv-12002-MFL-EAS ECF No. 12 filed 08/10/20           PageID.356    Page 2 of 5




        B.      Defendants were properly served with the TRO and a copy of the Notice

of Motion Hearing by Video Conference (ECF No. 7), which set the hearing on this

Preliminary Injunction. No response was filed by Defendants, and no appearance

was made by Defendants.

        C.      Bestway has demonstrated that it is likely to succeed on the merits of

the claims alleged in the Verified Complaint.

        D.      Before the TRO, Defendants operated at least 10 websites that used one

or more of Bestway’s registered trademarks in a manner that, among other things,

infringed on those marks.

        E.      Bestway’s reputation and goodwill were being irreparably damaged as

a result of Defendants’ conduct.

        F.      Bestway will risk serious and irreparable harm if the injunction is not

continued in accordance with this order.

        G.      Good cause exists to issue this order.

        H.      The balance of hardships favors Bestway, and issuing preliminary

injunctive relief is in the public’s best interests.

        I.      Continuing injunctive relief will preserve the status quo.

        J.      The Court exercises its discretion and declines to require Bestway to

post a bond given the strength of Bestway’s initial showing and apparent balance of

the equities.


                                             2
4815-6190-5095 v1 [81610-1078]
Case 4:20-cv-12002-MFL-EAS ECF No. 12 filed 08/10/20           PageID.357   Page 3 of 5




        K.      Freezing the PayPal accounts associated with the infringing websites is

necessary to ensure a higher degree of likelihood that Bestway will be able to obtain

an accurate accounting of Defendants’ profits.

        L.      Good cause exists to continue to permit Bestway to engage in

immediate discovery in order to try to discern the identity or identities of Defendants

and the scope of Defendants’ conduct.

        THEREFORE, IT IS ORDERED THAT:

        1.      Defendants and each of their agents, servants, employees, attorneys,

and any other persons who are in active concert or participation with any of them

are prohibited from:

             a) Using the “Bestway” name, using Bestway’s marks, including

                BESTWAY, COOLERZ, STEEL PRO, STEEL PRO MAX, H2OGO!,

                H2O GO, HYDRO FORCE, RAPID RIDER, FAST SET, or imitating

                Bestway’s marks, in connection with the offering for sale or advertising

                of any products;

             b) Engaging in any action to pass off Defendants’ products or product

                offerings as Bestway products;

             c) Engaging in further actions to interfere with Bestway’s rights in its

                marks or in damaging Bestway’s goodwill or reputation;




                                            3
4815-6190-5095 v1 [81610-1078]
Case 4:20-cv-12002-MFL-EAS ECF No. 12 filed 08/10/20         PageID.358   Page 4 of 5




             d) Continuing to operate the following websites, and any similar sites

                containing content that infringes on Bestway’s marks:

                    i. www.hiramshop.space

                   ii. https://lennonshop.space

                  iii. www.boradshop.space

                  iv. www.containshop.space

                   v. www.kyleshop.space

                  vi. www.ffshop.space

                  vii. www.fnshop.space

                 viii. www.annalsj.xyz

                  ix. www.discovstore.buzz

                   x. www.fyshop.space

        2.      Defendants and each of their agents, servants, employees, attorneys,

and any other persons who are in active concert or participation with any of them

are prohibited from removing any funds from the PayPal accounts associated with

the e-mail addresses nkioko5607@gmail.com, seashop.space@outlook.com, or any

other account used by the websites listed above including the accounts described as

follows:

 Merchant                           Appears on Statement As:
 阳曲县浩薇兴商贸有限公司                       PayPal*YANGQUXIANH
 (“Yangqu County Haoweixing Trading
 Company”)
                                            4
4815-6190-5095 v1 [81610-1078]
Case 4:20-cv-12002-MFL-EAS ECF No. 12 filed 08/10/20          PageID.359     Page 5 of 5




 常州市旭腾塑业科技有限公司
 (“Changzhou Xuteng Plastic
 Technology Co., Ltd.”)
 北京永军昌盛商贸有限公司                                   PayPal*YONGJUNCHAN
 (“Beijing Yongjun Prosperity Trading
 Company”)

        3.      Plaintiff is granted leave to engage in immediate discovery including

issuing subpoenas to third parties.

        4.      Service of this Order shall be accomplished by Plaintiff sending a copy

of the Order to nkioko5607@gmail.com, seashop.space@outlook.com, and via First

Class Mail to 14021 Lago Azul, Horizon City, TX 79928 and 267 Batterson Dr.,

New Britain, CT 06053. Plaintiff shall file a proof of service thereafter.

        5.      This preliminary injunction will remain in effect through the pendency

of this action, or until further order of this Court.

        IT IS SO ORDERED.

                                         /s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: August 10, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 10, 2020, by electronic means and/or ordinary
mail.

                                                 s/Holly A. Monda
                                                 Case Manager
                                                 (810) 341-9764



                                            5
4815-6190-5095 v1 [81610-1078]
